Citation Nr: 0704431	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-20 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

The claim for service connection for PTSD is supported by a 
diagnosis of PTSD, credible evidence of in-service stressors, 
and medical evidence of a nexus between PTSD and in-service 
stressors. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 38 U.S.C.A. § 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements. 38 C.F.R. 
§ 3.304(f); See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

Analysis

The veteran asserts that he currently suffers from PTSD, 
which he relates to non-combat stressors experienced during 
military service.  He reports several traumatic events, 
including seeing a corpse on the road within days of arriving 
in Vietnam.  He contends that he was subjected to constant 
mortar and rocket attacks while stationed in Cam Ranh Bay, 
Vietnam.  He specifically recalls a March 1969 attack in Cam 
Ranh Bay, where he observed several soldiers wounded and 
watched another soldier bleed to death from a shrapnel wound. 
The veteran states that he constantly feared for his life.  
He contends that as a result of his service, he currently has 
PTSD, manifested by depression, anxiety, and impaired 
concentration.  He also reports nightmares, flashbacks, and 
irritability.  

Medical evidence of record indicates the veteran first 
manifested psychiatric symptoms in February 1983, when he 
sought treatment for chest pain that radiated through his 
left arm.  After a complete cardiac workup, anxiety and a 
panic disorder were diagnosed and anti-anxiety medication was 
prescribed.  The veteran continued to seek treatment for an 
anxiety disorder.  

The veteran underwent a VA evaluation for PTSD in October 
2002.  He reported problems with sleeplessness, anxiety, 
irritability, and nervousness.  He stated that his symptoms 
worsened shortly after separation from service and he began 
to experience panic symptoms, characterized by extreme 
anxiety, palpitations, ringing sensation in the ears, and 
chest pain.  The veteran reported nightmares and a high 
startle reaction.  The examiner noted that although the 
veteran was cooperative during the evaluation, he appeared 
tense and nervous and spoke in a nervous tone of voice.  On 
examination, the veteran denied acute psychotic symptoms and 
suicidal ideations or intent.  His cognitive functions, 
coping abilities, insight, and judgment were fair.  The 
veteran admitted feeling paranoid and suspicious with people 
around him.  He stated that he did not get along with his co-
workers and fears they are "out to get him."  The examiner 
diagnosed chronic PTSD with moderate symptoms. 

Service personnel records indicate the veteran had foreign 
service in the Republic of Vietnam from December 1968 to 
December 1969.  The veteran's record of assignments reflects 
that he served as an inventory clerk in December 1968 at 
"USAD CR USARPAC."  After thorough review of the evidence, 
the Board concludes that the aforementioned acronym is most 
likely an abbreviated substitute for U.S. Army Depot, Cam 
Ranh Bay, U. S. Army Pacific Command.  

With regard to the veteran's claimed in-service stressors, 
the veteran has submitted treatise evidence from the book Air 
Base Defense in the Republic of Vietnam 1961 - 1973 by Lt. 
Col. Roger P. Fox.  This evidence establishes that although 
Cam Ranh Bay was not attacked on the exact date given by the 
veteran, attacks took place two weeks before in February 1969 
and two weeks after in March 1969.  Although there were no 
deaths, three people were wounded in action in February 1969.  
In addition, there were five additional attacks during the 
veteran's assignment to Cam Ranh Bay.  

The evidence of record indicates that the veteran's claimed 
in-service stressors have been corroborated by service 
personnel records and treatise evidence.  In addition the 
veteran has a medical diagnosis of post-traumatic stress 
disorder based on the aforementioned stressors.  The Board 
concludes that the criteria for a grant of service connection 
for PTSD have been met.  38 U.S.C.A. § 5107(b) (West 2002).  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated September 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO provided the 
requisite notification regarding disability ratings and 
effective dates in an April 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.  




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


